Exhibit 10.13

EIGHTH AMENDMENT TO LEASE

THIS EIGHTH AMENDMENT TO LEASE (this “Amendment”) is entered into as of this
27th day of February, 2015 (“Execution Date”), by and between BMR-530 FAIRVIEW
AVENUE LLC, a Delaware limited liability company (“Landlord”), and NANOSTRING
TECHNOLOGIES, INC., a Delaware corporation (“Tenant”).

RECITALS

A. WHEREAS, Landlord and Tenant entered into that certain Lease dated as of
October 19, 2007 (the “Original Lease”);

B. WHEREAS, the Original Lease was amended by that certain First Amendment to
Lease dated May 21, 2009 (“First Amendment”), that certain Second Amendment to
Lease dated June 16, 2010 (“Second Amendment”), that certain Third Amendment to
Lease dated February 4, 2011 (“Third Amendment”), that certain Fourth Amendment
to Lease dated May 31, 2012 (“Fourth Amendment”), that certain Fifth Amendment
to Lease dated July 9, 2013 (“Fifth Amendment”; that certain Sixth Amendment to
Lease dated September 11, 2014 (“Sixth Amendment”), and that certain Seventh
Amendment to Lease dated December 22, 2014 (“Seventh Amendment”). As used
herein, the “Existing Lease” shall mean the Original Lease, as amended by the
First Amendment, the Second Amendment, the Third Amendment, the Fourth
Amendment, the Fifth Amendment, the Sixth Amendment and the Seventh Amendment;

C. WHEREAS, pursuant to the Existing Lease, Tenant leases certain premises (the
“Premises”) from Landlord in the building located at 530 Fairview Avenue North
in Seattle, Washington (the “Building”);

D. WHEREAS, Landlord and Tenant desire to exclude from the Premises certain
storage space comprising approximately 617 square feet located in the basement
of the Building that Landlord previously leased to Tenant pursuant to the Fourth
Amendment (“Storage Space”); and

E. ‘WHEREAS, Landlord and Tenant desire to modify and amend the Existing Lease
only in the respects and on the conditions hereinafter stated.

AGREEMENT

NOW, THEREFORE, Landlord and Tenant, in consideration of the Recitals set forth
above which are incorporated herein by this reference, and in consideration of
mutual promises contained herein and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, and intending to
be legally bound, agree as follows:

1. Definitions. For purposes of this Amendment, capitalized terms shall have the
meanings ascribed to them in the Existing Lease unless otherwise defined herein.
The Existing Lease, as amended by this Amendment, is referred to collectively
herein as the “Lease.”

 

BioMed Realty form dated 12/16/14 APPROVED BIOMED REALTY LEGAL

/s/ ML



--------------------------------------------------------------------------------

2. Exclusion of Storage Space from Premises. Landlord and Tenant acknowledge and
agree that (a) effective January 1, 2015, the Premises shall exclude the Storage
Space, and all references to the “Premises” set forth in the Lease shall mean
the Premises, excluding the Storage Space, (b) the Rentable Area of the
Premises, Tenant’s Pro Rata Share of the Building, Tenant’s Pro Rata Share of
the Project, and the Basic Annual Rent for the Premises, all as set forth in the
Seventh Amendment, were calculated as if the Premises already excluded the
Storage Space, and therefore shall remain unchanged and shall be those set forth
in the Seventh Amendment.

3. Brokers. Each party represents and warrants to the other that it has had no
dealings with any real estate broker or agent in connection with the negotiation
of this Amendment. Each party agrees to reimburse, indemnify, save, defend (at
the other party’s option and with counsel reasonably acceptable to the other
party, at its sole cost and expense) and hold harmless the other party and its
affiliates and their respective shareholders, members, partners, directors,
officers and employees and their respective successors and assigns (the
“Indemnitees”) for, from and against any and all cost or liability for
compensation claimed by any such broker or agent employed or engaged by it or
claiming to have been employed or engaged by it.

4. No Default. Tenant represents and warrants that, to the best of Tenant’s
knowledge, neither Landlord nor Tenant is in default of any of their respective
obligations under the Lease and no event has occurred that, with the passage of
time or the giving of notice (or both) would constitute a default by either
Landlord or Tenant thereunder. Landlord represents and warrants that, to the
best of Landlord’s knowledge, neither Landlord nor Tenant is in default of any
of their respective obligations under the Lease and no event has occurred that,
with the passage of time or the giving of notice (or both) would constitute a
default by either Landlord or Tenant thereunder.

5. Notices. Tenant confirms that, notwithstanding anything in the Lease to the
contrary, notices delivered to Tenant pursuant to the Lease should be sent to:

NanoString Technologies, Inc.,

530 Fairview Avenue, Suite 2000

Seattle, WA 98109

Attn: Wayne Burns, Senior Vice President Operations/Administration

with a copy to:

NanoString Technologies, Inc.,

530 Fairview Avenue, Suite 2000

Seattle, WA 98109

Attn: General Counsel

6. Effect of Amendment. Except as modified by this Amendment, the Existing Lease
and all the covenants, agreements, terms, provisions and conditions thereof
shall remain in full force and effect and are hereby ratified and affirmed. In
the event of any conflict between the terms contained in this Amendment and the
Existing Lease, the terms herein contained shall supersede and control the
obligations and liabilities of the parties. From and after the date hereof, the
term “Lease” as used in the Lease shall mean the Existing Lease, as modified by
this Amendment.

 

2



--------------------------------------------------------------------------------

7. Successors and Assigns. Each of the covenants, conditions and agreements
contained in this Amendment shall inure to the benefit of and shall apply to and
be binding upon the parties hereto and their respective heirs, legatees,
devisees, executors, administrators and permitted successors and assigns and
sublessees. Nothing in this section shall in any way alter the provisions of the
Lease restricting assignment or subletting.

8. Miscellaneous. This Amendment becomes effective only upon execution and
delivery hereof by Landlord and Tenant. The captions of the paragraphs and
subparagraphs in this Amendment are inserted and included solely for convenience
and shall not be considered or given any effect in construing the provisions
hereof. All exhibits hereto are incorporated herein by reference. Submission of
this instrument for examination or signature by Tenant does not constitute a
reservation of or option for a lease, and shall not be effective as a lease,
lease amendment or otherwise until execution by and delivery to both Landlord
and Tenant.

9. Authority. Landlord and Tenant each guarantee, warrant and represent to the
other that the individual or individuals signing this Amendment have the power,
authority and legal capacity to sign this Amendment on behalf of and to bind all
entities, corporations, partnerships, limited liability companies, joint
venturers or other organizations and entities on whose behalf such individual or
individuals have signed. Each party further guarantees, warrants and represents
to the other that no third-party consent or approval is required in connection
with this Amendment, or if such consent or approval is required, it has been
obtained.

10. Counterparts; Facsimile and PDF Signatures. This Amendment may be executed
in one or more counterparts, each of which, when taken together, shall
constitute one and the same document. A facsimile or portable document format
(PDF) signature on this Amendment shall be equivalent to, and have the same
force and effect as, an original signature.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment as of the
date and year first above written.

 

LANDLORD:

BMR-530 FAIRVIEW AVENUE LLC,

a Delaware limited liability company

By:  

/s/ Kevin M. Simonsen

Name:   Kevin M. Simonsen Title:   Sr. VP, Real Estate Legal

 

STATE OF CALIFORNIA   )   ) ss. COUNTY OF SAN DIEGO   )

On 2/27, 2015, before me, Fern M. Kissel Notary Public, a Notary Public in and
for said County and State, personally appeared

Kevin M. Simonsen

 

 

who proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.

 

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

   LOGO [g53508g47k52.jpg]

 

WITNESS my hand and official seal. Signature  

/s/ Fern M. Kissel



--------------------------------------------------------------------------------

TENANT:

NANOSTRING TECHNOLOGIES, INC.,

a Delaware corporation

a Delaware corporation

By:  

/s/ Wayne D. Burns

Name:   Wayne D. Burns Title:   Sr. VP, Operations & Administration

 

STATE OF WASHINGTON   )   ) ss. COUNTY OF KING   )

On this 26, day of February, 2015; before me, the undersigned, a Notary Public
in and for the State of Washington, duly commissioned and sworn personally
appeared Wayne Burns, known to me to be the SVP, OPS of NANOSTRING TECHNOLOGIES,
INC., the corporation that executed the foregoing instrument, and acknowledged
the said instrument to be the free and voluntary act and deed of said
corporation, for the purposes therein mentioned, and on oath stated that he/she
was authorized to execute said instrument.

I certify that I know or have satisfactory evidence that the person appearing
before me and making this acknowledgment is the person whose true signature
appears on this document.

WITNESS my hand and official seal hereto affixed the day and year in the
certificate above written.

 

/s/ Julia Chandler

Signature

Julia Chandler

Print Name NOTARY PUBLIC in and for the State of Washington, residing at Seattle
My commission expires 9.12.18 LOGO [g53508g80s01.jpg]